DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 04/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States Patent No. 10490436  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with DANIEL MCGOVERN on 07/15/2022 (and as supported in the Interview Summary Attachment).

The application has been amended as follows: 
Amend Claim 4 as follows:
Change “the second end” to “the first end”.
Amend Claim 16, line 7, as follows:
top surface further comprises a plurality of projections having a height of less than about 10 mils; and

Amend Claim 19, line 2-3, as follows:
Delete “a height of each of the plurality of projections is less than about 10 mils from the top surface,”

Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record, whether alone or in combination, does not expressly teach a lift pin having a
flared pin head with a top surface having a plurality of projections (which are not just surface roughness as they are projections and further limited with shapes) having a height of about 0.002 inches, and a second end coupling to a shaft and opposed to the first end and wherein the flared portion has an outer surface extended along a direction that is at an angle of 110-140° with respect to a longitudinal axis of the lift pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        	
/Jeffrie R Lund/Primary Examiner, Art Unit 1716